Case: 14-11376   Date Filed: 06/02/2015   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-11376
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:10-cv-02489-JDW-TBM



WILLIAM F. TITTLE,

                                                           Petitioner-Appellant,

                                   versus

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS,

                                                         Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                               (June 2, 2015)

Before TJOFLAT, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:
                Case: 14-11376       Date Filed: 06/02/2015      Page: 2 of 4


       William Tittle, having been convicted in the Circuit Court of Pinellas

County, Florida, pursuant to a plea of guilty to all three counts of an information—

Counts 1 and 2, charging sexual battery; and Count 3, charging attempted

kidnapping—is presently serving a total prison sentence of thirty years. 1 The

District Court denied his petition for writ of habeas corpus collaterally attacking

his convictions, see 28 U.S.C. § 2254, and he appeals. We issued a certificate of

appealability (“COA”) on one issue: “Whether Tittle’s due-process rights were

violated when the [Pinellas County Circuit Court] failed to evaluate his

competency before accepting his guilty plea.”

       “[T]he conviction of an accused person while he is legally incompetent

violates due process.” Pate v. Robinson, 383 U.S. 375, 378, 86 S. Ct. 836, 838, 15
L. Ed. 2d 815 (1966). “Pate . . . established a rebuttable presumption of

incompetency upon a showing by a habeas petitioner that the state trial court failed

to hold a competency hearing on its own initiative despite information raising a

bona fide doubt as to the petitioner’s competency.” James v. Singletary, 957 F.2d
1562, 1571 (11th Cir. 1992). The COA issued in this case framed a Pate claim.

Tittle contends that the information before the Pinellas County Circuit Court at the

time he pleaded guilty raised a bona fide doubt as to his competency to stand trial



       1
         Tittle is serving concurrent sentences of 30 years (the statutory mandatory minimum
sentence) on Counts 1 and 2, and 15 years on Count 3.
                                               2
              Case: 14-11376     Date Filed: 06/02/2015    Page: 3 of 4


such that the court was required, but failed, to hold a hearing to determine his

competency.

      Florida law holds that Pate claims “can and must be raised on direct appeal.”

Nelson v. State, 43 So. 3d 20, 33 (Fla. 2010) (per curiam) (citing James, 957 F.2d

at 1572). Tittle did not take a direct appeal from his convictions. He did not raise

the claim until he moved the Pinellas County Circuit Court for collateral relief

under Florida Rule of Criminal Procedure 3.850. The Circuit Court refused to

consider the claim on collateral attack, holding that the claim was procedurally

defaulted because Tittle had not raised it on direct appeal. The Circuit Court held

alternatively that at the time Tittle pleaded guilty, the court had no information

before it sufficient to require a competency evaluation. Tittle appealed, and the

Florida District Court of Appeal affirmed. Tittle v. State, 44 So. 3d 591 (Fla. 2d

Dist. Ct. App. 2010) (per curiam).

      In disposing of Tittle’s habeas petition, the District Court upheld the Florida

courts’ procedural-default ruling on the ground that it “rest[ed] upon [an]

‘independent and adequate’ state ground.” Judd v. Haley, 250 F.3d 1308, 1313

(11th Cir. 2001). Doc. 16, at 8. We find no error in the District Court’s holding.

We likewise find no error in the District Court’s holding that Tittle failed to

demonstrate cause for the procedural default and resulting prejudice. Doc. 16, at

9–10. Tittle is therefore not entitled to habeas corpus relief on the ground that the


                                           3
              Case: 14-11376    Date Filed: 06/02/2015   Page: 4 of 4


Pinellas County Circuit Court denied him due process of law in failing to evaluate

his competency before accepting his guilty plea.


      AFFIRMED.




                                         4